         Case 1:19-cv-02647-BCM Document 95 Filed 06/11/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ROGELIO VILLA CLEMENTE, et al.,
                                                                                       06/11/2020
                Plaintiffs,

        -against-                                     19-CV-2647 (BCM)

 MIDTOWN EAST NY LLC, et al.,                         ORDER

                Defendants.

BARBARA MOSES, United States Magistrate Judge.

       This action has been referred to Judge Moses, on consent of the parties, to conduct all
proceedings, including a bench trial, and order the entry of a final judgment in accordance with 28
U.S.C. § 636(c) and Fed. R. Civ. 73. (Dkt. No. 94.) All motions and applications must be made in
compliance with Judge Moses's Individual Practices in Civil Cases, and Emergency Individual
Practices in Civil Cases, both available at http://www.nysd.uscourts.gov/hon-barbara-moses.

        Judge Moses will conduct a trial scheduling conference on June 18, 2020 at 11:30 a.m.
At that time the parties shall call (888) 557-8511 and enter the access code 7746387. Please treat
the conference as you would a public court appearance. If a conference or hearing in another
matter is ongoing, please be silent (mute your line) until your case is called.

         In advance of the conference, counsel should review their schedules and the schedules of
their clients for the next three months. At the conference, counsel should be prepared to commit
to deposition dates for each party witness (if the Court permits discovery to be reopened for this
purpose) and a date certain for the bench trial within that timeframe. They should also be prepared
to discuss appropriate technology and logistics for examining witnesses and presenting exhibits
and argument remotely if it remains impossible or unadvisable for all parties and counsel to appear
physically in the courtroom for trial. Regardless of that determination, the parties will be required
to submit their direct testimony, prior to the start of the trial, via affidavit.

Dated: New York, New York
       June 11, 2020

                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
